 

 

 

                                                                               
                                                                               
                                                                               
                                                                               
          Exhibit 10.24

 

SECOND AMENDMENT TO BANK 34

DEFERRED COMPENSATION AGREEMENT

 

 

THIS SECOND AMENDMENT (the "Amendment") is adopted April 26, 2019, by Bank 34,
located in Alamogordo, New Mexico (the "Bank") and Jan Thiry (the "Executive").

 

WHEREAS, the Bank and the Executive are party to a Deferred Compensation
Agreement adopted April 1, 2014 (the "Agreement"); and

 

WHEREAS, the Bank and the Executive desire to amend the Agreement to (i) change
the time and form of the Executive's benefit payable under Section 4.4.2 (Change
in Control Benefit) in accordance with the requirements of Agreement Section
4.8, relating to a Change in Form or Timing of Distributions;

 

NOW, THEREFORE, the Bank and the Executive adopt the following amendments to the
Agreement:

 

Section 4.4.2 of the Agreement shall be deleted and replaced by the following:

 

Section 4.4.2 Distribution of Benefits. The Bank shall distribute the benefit to
the Executive in sixty (60) monthly installments commencing within thirty (30)
days following the fifth-year anniversary of the Executive's Separation from
Service, in accordance with the requirement of Section 4.8 of the Agreement for
"Changes in form or Timing of Distributions."

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have executed this Second Amendment as indicated below:

 

 

    Executive                                                                   
                               Bank

 

    /s/ Jan Thiry___________________                                           
             By: /s/ Jill Gutierrez_______________

 

                                                                               
                                       Its: /s/ President & CEO____________